Name: Commission Implementing Decision (EU) 2018/1687 of 7 November 2018 amending Decision 2007/25/EC as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community, as regards its period of application (notified under document C(2018) 7240) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: natural environment;  agricultural activity;  tariff policy;  health;  organisation of transport;  agricultural policy
 Date Published: 2018-11-09

 9.11.2018 EN Official Journal of the European Union L 279/36 COMMISSION IMPLEMENTING DECISION (EU) 2018/1687 of 7 November 2018 amending Decision 2007/25/EC as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community, as regards its period of application (notified under document C(2018) 7240) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (1), and in particular Article 36(1) thereof, Whereas: (1) Commission Decision 2007/25/EC (2) lays down certain protection measures in relation to highly pathogenic avian influenza (HPAI) and movements of pet birds accompanying their owners into the Union. It was adopted in response to outbreaks of HPAI of subtype H5N1, with a view to protecting animal and human health in the Union. It applies until 31 December 2018. (2) Outbreaks of HPAI of different H5 subtypes and more rarely of subtype H7 continue to occur worldwide in poultry and other captive birds. HPAI has become endemic in several third countries and has reached other third countries for the first time. The threat of the introduction of the HPAI virus into the Union via movements of pet birds from third countries persists and therefore the risk mitigation measures laid down in Decision 2007/25/EC should be maintained. (3) In addition, a number of delegated acts that will lay down rules concerning the entry into the Union of poultry and other captive birds are currently being prepared under the framework of Regulation (EU) 2016/429 of the European Parliament and of the Council (3). The rules laid down in those delegated acts will determine the approach to be adopted concerning certain risks relating to diseases affecting poultry and other captive birds, as well as the animal health guarantees required for birds kept as pets. The rules laid down in those delegated acts will also take account of the recommendations of the Scientific Opinion on avian influenza adopted by the European Food Safety Authority (EFSA) on 14 September 2017 (4). (4) In view of the global epidemiological situation as regards HPAI, and pending the adoption of the delegated acts concerning the entry into the Union of poultry and other captive birds, it is necessary to prolong the period of application of Decision 2007/25/EC until 31 December 2019. (5) Decision 2007/25/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2007/25/EC, the date 31 December 2018 is replaced by 31 December 2019. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 November 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 178, 28.6.2013, p. 1. (2) Commission Decision 2007/25/EC of 22 December 2006 as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community (OJ L 8, 13.1.2007, p. 29). (3) Regulation (EU) 2016/429 of the European Parliament and of the Council of 9 March 2016 on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (OJ L 84, 31.3.2016, p. 1). (4) EFSA Journal 2017;15(10):4991.